            Case
AO 106(Rev.06/09)    1:19-sw-00031-JFA
                  Application for a Search Warrant      Document 1 Filed 01/16/19 Page 1 of 43 PageID# 1


                                     United States District Court
                                                                    for the
                                                        Eastern District of Virginia
                                                                                                                     JAN I 6 2019
             In the Matter ofthe Search of
                                                                                                                  CLERK.U.S. DISTRICT COURT
        (Briefly describe the property to be searched                 )                                              AlB(AWDRIA.VIRGINiA
         or identify the person by name and address)                   \           Case No.1 •19-SW-31
42838 Falling Leaf Court, Ashburn, Virginia 20148, which <
is a multi-level single family house with a two-car attached ^
                            garage                           )

                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A.


located in the              Eastern               District of              Virginia                 there is now concealed (identify the
person or describe the property to be seized)'.
See Attachment B.




          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                afevidence of a crime;
                afcontraband,fruits ofcrime, or other items illegally possessed;
                 af property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                          Offense Description
       18 U.S.C. § 1832                           Theft of Trade Secrets




          The application is based on these facts:
       See attached affidavit.



           af Continued on the attached sheet.
           □ Delayed notice of                    days (give exact ending date if more than 30 days: _                      ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet,


Reviewed by AUSA/SAUSA:
                                                                                  (2(M:^AAI'
                                                                                                  Applicant's signature
   AUSA Carina A. Cuellar
                                                                                        Austin I. Price, FBI Special Agent
                                                                                                  Printed name and title


Sworn to before me and signed in my presence.
                                                                                            /s/
                                                                              John F. Anderson
Date:            01/16/2019                                                   United States Magistrate Judge
                                                                                                    Judge's signature

City and state: Alexandria, VA                                                     Hon. John F. Anderson, US Magistrate Judge
                                                                                                  Printed name and title
   Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 2 of 43 PageID# 2



                                      ATTACHMENT A


       The property to be searched is the residence located at 42838 Falling Leaf Court,

Ashbum,Virginia 20148. The SUBJECT PREMISES is further depicted in the below

photographs and is described as a large single family home on Falling Leaf Court with the

numbers "42838" clearly affixed to the home/mailbox and visible from the street. The vehicle

has been observed at the SUBJECT PREMISES as recently as January 2,2019. In addition, the

search shall be extended to any locked safe or container within the SUBJECT PREMISES. It

shall also be extended to Maros Kmec's Lexus SUV,which he drove to and from work on

October 17, 2018.




      Google Maps overhead image of42838 Falling Leaf Court,Ashbum,Virginia 20148




                                              31
   Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 3 of 43 PageID# 3




                                       ATTACHMENTS


       The following is a list ofproperty to be seized from within the premises known as 42838

Falling Leaf Court,Ashbum,Virginia 20148, a Lexus SUV,and any safes,lockers and closed

containers therein, which constitutes evidence, fruits or instrumentalities of violations ofthe

following federal statutes: Title 18, United States Code, Section 1832(Theft ofTrade Secrets);

Title 18, United States Code, Section 2314(Interstate Transportation of Stolen Property); Title

18, United States Code, Section 1343(Wire Fraud); Title 18, United States Code, Section 2

(Aiding and Abetting the foregoing offenses); and Title 18, United States Code, Section 371

(Conspiracy to commit the foregoing offenses).

           a)      Any and all financial, business, scientific, technical, economic and

                   engineermg information, ofany form or type,relating to ADSFs or another

                   company's proprietary information or trade secrets, which appears to be

                   legally or equitably owned by, or licensed to,ADSI or another company,

                   including, but not limited, to pattems, plans, compilations, program devices,

                   formulas, designs, prototypes, methods,techniques, processes, procedures,

                   programs and codes, and contracts, stored in any manner such as physically,

                   electronically, graphically, photographically or in writing.

           b)      Any other confidential information related to ADSI's and any other

                   company's proprietary information or trade secrets,including but not limited

                   to business records which reflect the source, development, marketing or sale

                   ofproprietary information or trade secret data, including, but not limited to,

                   customer lists, customer files, customer correspondence, customer billing

                   records, pick-up and delivery tickets, employee and drivers records,insurance



                                                32
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 4 of 43 PageID# 4




           records, fmancial records, invoices, contracts, bank records, investment

           records, canceled checks, drafts, money orders, cash, memoranda,

           correspondence, handwritten notes, notebooks, telephone directories, address

           listings, and calendars.

     c)    Any and all records of measures taken to keep secret proprietary information

           or trade secret data, including but not limited to exit interviews,

           confidentiality agreements (e.g., with employees, vendors, customers and

           competitors), non-compete agreements, employee contracts, employee

           handbooks or manuals, non-disclosure and unauthorized use warnings.

     d)    Any and all records oflegal or equitable ownership of, or license in,

           proprietary infoimation or trade secret data by ADSI or any other company,

           and use or intended use ofproprietary or trade secret data.

     e)    Any and all records or other materials relating to the theft, misappropriation,

           unauthorized conversion, receipt, purchase or possession by any person[s] or

           entities] other than ADSI ofthe proprietary information or trade secret data

           including, but not limited to, documents relating to the formation ofcorporate

           entities, business plans and venture capital proposals.

     f)    Any and all records of employment offers and/or negotiation ofemployment

           terms by such person[s] or entit[ies].

     g)    Any communications between such person[s] or entit[ies] and parties other

           than ADSI relating to proprietary information or trade secret data.

     h)    Resource or reference materials relating to such financial, business, scientific,

           technical, economic and engineering information,including, but not limited



                                        33
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 5 of 43 PageID# 5



           to, technical manuals, trade association documents,treatises,

      i)   Conversations, whether through text message or other applications, where

           Maros Kmec discusses ADSFs proprietary information or trade secret data

           with other individuals,

     j)    Computers and associated devices which could be used to transmit or store

           any ofthe above described financial, business, scientific, technical, economic

           and engineering information and books and records, including but not limited

           to:


            • Computer Hardware-all equipment that can collect, analyze, create,

                 display, convert, store, conceal, or transmit electronic, magnetic, optical,

                 or similar computer impulses or data,including any data-processing

                 devices(such as central processing units, memory typewriters, self-

                 contained "laptop" or "notebook" computers, mobile phones,including

                 "smart" phones, tablets, and server computers), internal and peripheral

                 storage devices(such as fixed disks, external hard disks/drives, including

                 but not limited to, the Seagate extemal hard drive discussed in the

                 affidavit, floppy disk drives and diskettes, tape drives and tapes, optical

                 storage devices, transistor-like binary devices, and other memory storage

                 devices), peripheral input/output devices(such as keyboards, printers,

                 scanners, plotters, video display monitors, and optical readers), related

                 communications devices(such as modems,cables and connections,

                 recording equipment, RAM or ROM units, acoustic couplers, automatic

                 dialers, speed dialers, programmable telephone dialing or signaling



                                          34
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 6 of 43 PageID# 6




              devices, and electronic tone-generating devices), as well as any devices,

              mechanisms, or parts that can be used to restrict access to computer.

              hardware(such as physical keys and locks);

            • Digital Storage Devices-any and all tapes, cassettes, cartridges,

              streaming tape, commercial software and hardware, computer disks, disk

              drives, including external hard drives, monitors, computer printers,

              modems,tape drives, thumb drives, disk application programs, data disks,

              system disk operating systems, magnetic media floppy disks,tape systems

              and hard drive and other computer related operation equipment,in

              addition to computer photographs. Graphic Interchange formats and/or

              photographs, slides or other visual depictions ofsuch Graphic Interchange

              format equipment which may be, or are used to send,receive, or store

              documents in an electronic format;

            • Computer Software- digital information that can be interpreted by a

              computer and any ofits related components to direct the way it works,

              stored in electronic, magnetic, optical, or other digital form,including but

              not limited to programs to run operating systems and applications (like

              word-processing, graphics, or spreadsheet programs, utilities, compilers,

              interpreters, and communications programs);

            • Computer-related Documentation- written, recorded, printed, or

              electronically stored material that explains or illustrates how to configure

              or use computer hardware, soflware, or other related items; and




                                       35
   Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 7 of 43 PageID# 7



                    •Computer Passwords and Other Data Security Devices-passwords

                      (usually but not always a string ofalpha-numeric characters) and other

                       data security devices, including but not limited to encryption devices,

                       chips, and circuit boards, prograninung code that creates "test" keys or

                      "hot" keys which perform certain pre-set security functions when touched,

                       software or code which encrypts, compresses, hides, or ^Tjooby-traps"

                       protected data to make it inaccessible or unusable, as well as reverse the

                       process to restore it.

                                            Definitions


       As used above, the terms "information,""records,""materials" and "documents"include

all ofthe foregoing items ofevidence in whatever form and by whatever means they may have

been created or stored, including any electrical, electronic, or magnetic form (such as any

information on an electronic or magnetic storage device, including floppy diskettes, hard disks

and external hard drives, ZIP disks, CD-ROMs,optical discs, backup tapes, printer buffers, smart

cards, memory calculators, pagers, personal digital assistants such as Pahn Pilot computers,

mobile phones,including "smart phones," and tablets, as well as printouts or readouts from any

magnetic storage device); any handmade form (such as writing, drawing, painting); any

mechanical form (such as printing or typing); and any photographic form (such as microfilm,

microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies).




                                                36
   Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 8 of 43 PageID# 8



                   IN THE UNITED STATES DISTRICT COURT FOR THF

                             EASTERN DISTRICT OF VIRGINIA                                JAN 1 6 2019

                                       Alexandria Division                          r(     l i $. vIPTR!- T



 IN THE MATTER OF THE SEARCH OF:


 42838 Falling Leaf Court,Ashbum, Virginia
                                                  Case No. l:19-sw-31
 20148, which is a multi-level single family
 house with a two-car attached garage



                              AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION FOR A SEARCH WARRANT


       I, Austin I. Price, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support ofan application for a search warrant for 42838

Falling Leaf Court,Ashbum,Virginia 20148,the home of MAROS KMEC(hereinafter the

"SUBJECT PREMISES"), The aforementioned locations to be searched also include any safes,

lockers, and closed containers therein, as well as KMEC's Lexus SUV, more particularly

described in Attachment A(attached hereto and incorporated herein by reference). As set forth

below, there is probable cause to believe that located within the SUBJECT PREMISES,the

Lexus SUV,and any safes, lockers and closed containers therein, are evidence, fhiits and

instrumentalities, more particularly described in Attachment B (attached hereto and incorporated

herein by reference), of violations ofTitle 18, United States Code, Section 1832(Theft ofTrade

Secrets).

       2.     I have been a Special Agent with the Federal Bureau of Investigation("FBI")

since 2015. Prior to entering the FBI,I served as a state criminal prosecutor and a Judge

Advocate in the U.S. Army. During my employment with the FBI,I have conducted and
   Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 9 of 43 PageID# 9




participated in several investigations involving violations of U.S. laws,including theft oftrade

secrets, economic espionage, and fraud, among others. I have participated in the execution of

several federal search and arrest warrants in such investigations. I have had training in and have

observed multiple methods used to smuggle goods and technology out ofthe United States and

commit espionage contrary to laws ofthe United States.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

MAROS KMEC has committed violations ofTitle 18, United States Code, Section 1832(Theft

of Trade Secrets). There is also probable cause to search the locations described in Attachment A

for evidence, instrumentalities, contraband, or fruits ofthese crimes as fiirther described in

Attachment B.


                                    RELEVANT STATUTES


       5.       This investigation chiefly concerns theft oftrade secrets, a violation ofTitle 18,

United States Code, Section 1832(a), which provides, in pertinent part, that:

               Whoever, with intent to convert a trade secret, that is related to or
               included in a product that is produced for or placed in interstate or
               foreign commerce,to the economic benefit ofanyone other than
               the owner thereof, and intending or knowing that the offense will
               injure any owner ofthat trade secret, knowingly-

                       (1)steals, or without authorization appropriates, takes,
                       carries away, or conceals, or by fraud, artifice, or deception
                       obtains such information;

                       (2) without authorization copies, duplicates, sketches,
                       draws, photographs, downloads, uploads, alters, destroys.
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 10 of 43 PageID# 10



                       photocopies, replicates, transmits, delivers, sends, mails,
                       communicates, or conveys such information;

                       (3)receives, buys, or possesses such information, knowing
                       the same to have been stolen or appropriated, obtained, or
                       converted without authorization;

                       (4)attempts to commit any offense described in paragraphs
                       (1)through (3); or

                       (5)conspires with one or more other persons to commit any
                       offense described in paragraphs(1)through (3), and one or
                       more such persons do any act to effect the object ofthe
                       conspiracy,

              shall be guilty ofan offense against the United States.

18 U.S.C. § 1832(a).

      6.      The statute defines *trade secret" as:

              all forms and types offinancial, business, scientific, technical,
              economic, or engineering information, including patterns, plans,
              compilations, program devices,formulas, designs, prototypes,
              methods, techniques, processes, procedures, programs, or codes,
              whether tangible or intangible, and whether or how stored,
              compiled, or memorialized physically, electronically, graphically,
              photographically, or in writing, if-

                       (A)the owner thereof has taken reasonable measures to
                       keep such information secret; and

                       (B)the information derives independent economic value,
                       actual or potential, from not being generally known to, and
                       not being readily ascertainable through proper means by,
                       the public.


18U.S.C.§ 1839(3).

       7.     The statute defines the "owner" ofa trade secret as:

              the person or entity in whom or in which rightful legal or equitable
              title to, or license in, the trade secret is reposed.

18 U.S.C. § 1839(4).
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 11 of 43 PageID# 11



                                      PROBABLE CAUSE


       A.      Background on the Investigation

       8.      The FBI is currently investigating KMEC for stealing sensitive trade secrets

during the course of his employment with Airbus Defense and Space, Inc.("ADSI"), a Hemdon,

Virginia-based subsidiary ofAirbus Group Inc. ADSI is a Cleared Defense Contractor("CDC")

that manufactures fixed and rotary wing aircraft, homeland security systems, public safety

communications, defense electronics and avionics, and threat detection systems.

       9.      According to ADSI,ICMEC was employed by ADSI as a Contracts Officer from

on or about February 15, 2015, until his resignation on or about October 17, 2018. According to

KMEC's Linkedin profile, KMEC was previously employed as a Lead Associate at Booz Allen

Hamilton,Inc.("BAH"), another CDC,from in or around April 2008 to in or around February

2015, KMEC's Linkedin profile further indicates that he previously worked as a Senior

Contracts Administrator at BAE Systems, Inc. from in or around March 2006 to in or around

November 2007. KMEC received his Bachelor of Business Administration and Finance from the

University ofArizona.

       10.     According to U.S. Diplomatic Security Service("DSS")and U.S. Citizenship and

Immigration Service("USCIS")records, KMEC was bom in or around 1975,in Slovakia and

moved to the United States in 1995. He became a naturalized U.S. citizen in or around 1999. He

currently possesses a U.S. passport. KMEC claims that he previously renounced his Slovakian

citizenship and destroyed his Slovakian passport. As ofon or about November 1, 2018, he had a

Secret security clearance and Top Secret eligibility.
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 12 of 43 PageID# 12



       B.      ADSFs Investigation of Trade Secret Theft

       11.     During the course ofthis investigation, I reviewed internal ADSI memoranda

concerning the events described herein and interviewed ADSI personnel involved in the internal

investigation, including the Head ofEthics and Compliance,the Head of Contracts and

Procurement,the ChiefInformation Security Officer and Head of Cyber Security, and human

resources("HR")and information technology("IT")personnel.

       12.     On or about October 1, 2018,ADSI's Head of Contracts and Procurement, who

was KMEC's direct supervisor, became aware that KMEC had been working on his personal

business during work hours and using ADSI resources to do so. The Head of Contracts and

Procurement conducted an online search for KMEC's personal business and identified its public

website at https://farclause.com. According to the KMEC's public Linkedin page, BCMEC is the

"CEO"ofFarclause/KM-Logix.

       13.     Concerned that KMEC could be using ADSI's data to benefit his personal

business, ADSI initiated an internal investigation to determine the exact nature and extent of

KMEC's use ofADSI resources. ADSI also began to monitor KMEC's network activity. On or

about October 15, 2018, ADSI IT personnel determined that KMEC visited the domain

farclause.com approximately 8,000 times and downloaded or uploaded approximately 24

megabytes(MB)to or from the website during the preceding ninety days.

       14.     IT personnel also detected that KMEC had connected an external hard drive to his

work-issued laptop for extended periods oftime. IT personnel remotely analyzed^ this hard drive



^ Company employees are notified, per ADSI's policy, that any information accessed, viewed, or
stored on the network may be monitored and recorded and that possible evidence of a violation
ofcrime might be provided to law enforcement.
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 13 of 43 PageID# 13



and determined that it was manufactured by Seagate, contained approximately 650 GB of data,

and its serial number was"000001A6 ACF2:6ECr'(hereinafter "the Seagate drive"). The

Seagate drive was not ADSI's property. According to ADSI,KMEC did not have permission to

insert the personal hard drive into his work laptop or to download ADSI information, both of

which constitute violations ofADSI's network Acceptable Usage Policy. Among other things,

the Acceptable Usage Policy provides that "[w]ithout exceptional circumstances, business data

should be stored on the network shared drives ... and not on a personal hard drive."

        15.    ADSI IT personnel determined that an entire folder stored on the Seagate drive

was titled "Airbus." IT personnel remotely imaged {i.e., copied from the hard drive)

approximately 78 gigabytes(GBs)ofthe Seagate drive's data on October 5,2018, and

approximately 137 GBs ofthe Seagate drive's data on October 11,2018, although the second

attempt resulted in data that was partially duplicative ofthe first.

        16.    Over the course ofthe next week,IT personnel continued to remotely monitor

KMEC's network usage; however,they were imable to image the entirety ofthe Seagate drive

and estimated it would take approximately ten consecutive and uninterrupted hours to image the

entire 650 GB of data contained on the Seagate drive, given the slow transfer process. ADSI

personnel were unable to complete the transfer because KMEC removed the Seagate drive from

the laptop when he left ADSI at the end ofthe day and, at on least one occasion, when he left his

office for breaks during the day.

        17.    ADSI personnel performed a preliminary analysis of a portion ofthe contents of

the hard drive data and concluded that it contained ADSI's proprietary information,including

information that was marked "Proprietary,""Proprietary Rights," or "Confidential."
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 14 of 43 PageID# 14



       18.       On or about October 17, 2018, at approximately 9:52 a.m., ADSI IT personnel

confirmed that KMEC again had inserted the Seagate drive into his laptop that morning. At

approximately 10:00 a.m., two members ofADSI IT personnel went to KMEC's office and,in

order to attempt to inspect his work laptop and the Seagate drive, informed him that IT personnel

were alerted that his laptop had a virus. IT personnel requested permission to perform a

diagnostic analysis ofhis work laptop and the Seagate drive. KMEC informed the IT personnel

that he would allow them to remove and analyze his work laptop but that he would not permit

them to examine his external hard drive because it was his personal property and he was afraid

that they would "crash it."

       19.       The IT personnel reiterated that it was imperative that they conduct an analysis of

the Seagate drive, which appeared to contain ADSI's information, adding that it was ADSI's

policy to inspect and review data that was brought onto ADSI property and connected to the

network. KMEC opened a folder on the hard drive to show the IT personnel the software he was

working on, which he said was unrelated to his work at ADSI. The IT personnel were not

permitted to examine the remainder ofthe contents ofthe Seagate drive. The IT personnel

subsequently left KMEC's office and informed ADSI executives, including ADSTs Head of

Ethics and Compliance, that KMEC had denied their request to examine his computer and the

Seagate drive.

       20.       ADSI surveillance camera footage revealed that within minutes ofthe IT

personnel leaving his office, KMEC exited his office at approximately 10:32 a.m. Surveillance

camera footage revealed that he went to the third floor's elevator bay, descended in an elevator,

entered the ADSI parking garage, and finally departed the garage at approximately 10:37 a.m. in

his Lexus SUV. At 11:27 a.m., approximately 50 minutes later, surveillance camera footage
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 15 of 43 PageID# 15



showed KMEC driving back into the parking garage in his Lexus SUV and then returning to his

office on the third floor.

        21.     After KMEC returned to his office, ADSFs Head of Ethics and Compliance went

to KMEC's office and requested that he permit ADSI personnel to examine the contents ofthe

Seagate drive because ADSI believed it contained the company's intellectual property. KMEC,

in what appeared to be an acquiescence, retrieved an external hard drive from his tote bag and

gave it to the Head ofEthics and Compliance. The Head of Ethics and Compliance left KMEC's

office with the hard drive, and ADSI personnel subsequently plugged the device into a forensic

computer to run an analysis.

        22.     Based on their technical analysis, ADSI personnel determined that the hard drive

provided by KMEC was manufactured by Western Digital("WD"),contained only

approximately 3 GB of data, and its serial number was "0000017F 2869:F598." None ofthese

attributes matched the Seagate drive that ADSI IT personnel determined had been connected

previously to KMEC's work computer.^
        23.     At approximately 2:45 p.m,the Head of Ethics and Compliance returned to

ICMEC's office and confronted him with her belief that KMEC provided a decoy hard drive in an

attempt to trick ADSI. ICMEC denied giving her the wrong hard drive, adding that he did not

know "what a Seagate [was]."

        24.     The Head ofEthics and Compliance left KMEC's office and requested that the

building security summon the Fairfax County Police Department. Shortly thereafter, IT

personnel revoked KMEC's access to the ADSI network.



^ As described above,ADSI IT personnel determined that the Seagate drive was manufactured by
Seagate, contained approximately 650 GB of data, and its serial number was "000001A6
ACF2:6EC1."

                                                8
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 16 of 43 PageID# 16



       25.     KMEC departed his office for the day around 3:30 p.m., at which point the Head

of Ethics and Compliance confronted him again in the lobby prior to his exit from the building

and again asked him to produce the Seagate drive. She also asked KMEC ifhe had any ADSI

property in his possession, which he denied having. KMEC allowed her to search his tote bag,

which only contained the WD drive that they had previously been examined and returned to

KMEC.


       26.     KMEC also allowed the Head ofEthics and Compliance to conduct an inspection

of KMEC's Lexus SUV in the parking lot. Based on a cursory review ofthe vehicle, the Head of

Ethics and Compliance did not find the Seagate drive. KMEC then departed the premises in his

Lexus SUV.


       27.     On or about October 17, 2018, at approximately 7:00 p.m., KMEC sent his

supervisor, the Head of Contracts and Procurement, a resignation email. ADSI HR persoimel

contacted KMEC later that evening and asked him to bring all ADSI property in his possession to

the office by close ofbusiness the next day. KMEC also agreed to meet with HR personnel for

an exit interview at 10:00 a.m. the next day.

       28.     On or about October 18, 2018, at approximately 8:30 a.m., KMEC called HR and

told them that he left his work-issued cellular phone with security staff at ADSI's front desk.

KMEC informed them he would not be attending the exit interview that morning, as previously

agreed.

       29.     IT persoimel later determined that KMEC's work-issued cellular phone had been

reset to its original factory settings prior to being left with the front desk and therefore no longer

contained any user data. ADSI persoimel did not instruct KMEC to wipe the phone prior to

handing it in, nor did ADSI personnel initiate the reset remotely.
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 17 of 43 PageID# 17



       30.     ADSI IT personnel located over forty emails that KMEC sent from his ADSI

email account to his Gmail account(maroskmec@gmail.com),from around 2015 through

October 17,2018. The emails included ADSI sales contracts, other CDC's contracting

documents, Farclause.com documents, and information about disagreements with other ADSI

employees, among others. For example, on or about March 31,2017,KMEC sent from his

ADSI email account to his Gmail account an email containing an ADSI sales contract for the sale

of C295W Military Transport Aircraft(MTA)and associated services. The sales contract is to be

related to KMEC's work for ADSI and contains general terms and conditions for a proposed sale.

       31.     In or around June 2017, KMEC sent an email message from his ADSI email

account to his Gmail account that included an attachment with a screenshot ofthe desktop of

KMEC's work-issued computer. The screenshot—^which appears to have been taken to capture

KMEC paying a London County traffic fine—also shows a Seagate removable media device

connected to the computer. The screenshot ofthe desktop reveals that the Seagate removal

media device contained a folder called "DATABASES" which contained additional folders titled

"MANTECH," and'mS,"and files titled"ALL AIRBUS CONTRACTS"and "Cayman-

MANT."


       32.     In another email, sent from KMEC's ADSI email address to the Gmail account on

or around October 2017, KMEC sent himselfan email with the subject "reset" and a Microsoft

Word attachment that contains two screen captures: both images show KMEC visiting the KM-

Logix website.^ Additionally, the screen capture reveals that, at the time the picture was created,

his computer was connected to a Seagate removal media device called "Seagate Backup Plus."



^ The images show that KMEC accessed a KM-Logix page at the domain Just-Clause.com. An
open source search revealed the domainjust-clause.com is registered to KMEC,in addition to
the domain farclause.com.


                                                10
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 18 of 43 PageID# 18



       C.      Contents of KMEC*s Personal Email Account

       33.     During the course ofthis investigation, law enforcement obtained a search

warrant for KMEC's email. During a review ofthe email return,law enforcement reviewed

emails that suggest KMEC is currently in the process ofapplying for and interviewing for similar

government contracting roles at other CDCs,including, but not limited to, Northrup Grumman,

Lockheed Martin,Accenture, Raytheon, and QuantaDyn Corporation. In these emails, KMEC

indicates that he left ADSI because it "is closing down its operations in Hemdon,merging with

another unit in Texas.*' In an undated draft email, KMEC indicates that he "was even thinking

about selling my site because I'm currently out offunds." KMEC has also exchanged emails

with a realtor and has expressed interest in selling the SUBJECT PREMISES at some point in

the spring of2019. Law enforcement have also observed during surveillance ofKMEC that he is

interviewing for otherjobs.

       34.     In two different documents located in KMEC's Google Drive folder, one named

"INTERVIEW" and the other"VA_LINEM," KMEC appears to outline his reasons for resigning

from ADSI,both include a number of grievances that KMEC had with the company prior to his

departure. In the "INTERVIEW" document,KMEC indicates that he "didn't see the future with

this company. Not ajob that I signed up for.... Quit to be able to focus on my next career

move." In the"VA_UNEM"document, KMEC says, among many other things, that he was

"effectively forced out after they searched my vehicle, all [sic] contracts on the drive were used

as part of my duties that that I was assigned to. everyone [sic] is using UBS key,including Greg,

who brought many ofthe documents from BAE."




                                                 11
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 19 of 43 PageID# 19



       D.      There is Probable Cause to Believe that the Data on the Seagate Drive Contains
               ADSI Trade Secrets


              i.   Data on the Seagate Drive Includes Financial, Business, Scientific, Technical,
                   Economic or Engineering Information

       35.     ADSI subject matter experts continue to examine the data that ADSI was able to

copy from KMEC's Seagate drive. A partial review ofinformation reveals that the ADSI

information copied from the Seagate drive contains proprietary ADSI information and trade

secrets, including past contracts, bids, pricing, competition strategies, and technical schematics

for customers in the commercial, defense, and other government sectors. ADSI personnel

estimated that approximately 50% ofthe files in the directory titled "Airbus" met the definition

ofa "trade secret." For example,the documents included information related to helicopters

schematics, technical computer-aided designed drawings, and information regarding various

technical instruments.


       36.     Other files copied from the Seagate drive related to ADSI proposals to the U.S.

Government,including an ADSI proposal to the U.S. Army for the Light Utility Helicopter

(LUH). Included in this data were technical diagrams, schematics, and contractual data. The

data also contained information about two sensitive design features ofthe LUH: the

communications system and the gearbox, which allow two engines to power a single gearbox.

This design is proprietary to ADSI and not publicly known. According to ADSI,competitors had

not yet been able to recreate the gearbox or the engine inlet barrier filter, which provides the

LUH a "combat advantage" in high-dust or desert environments.

       37.     The LUH contract was run out of another ADSI office in Alabama and was

finalized prior to KMEC's employment at ADSI; therefore, according to ADSI,there was no

reason for KMEC to access the information or to possess a copy ofit.



                                                 12
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 20 of 43 PageID# 20



       38.     Many other files copied from the Seagate drive related to projects in which

KMEC had no involvement or reason to access, and which predated KMEC's employment at

ADSL Moreover, according to KMEC's supervisor, there was no reason or legitimate business

need for KMEC to download entire directories ofinformation because KMEC was not an

engineer.

       39.     The Seagate drive also included documents marked proprietary that belonged to

BAH,KMEC's former employer, and ManXech Intemational Corporation, KMEC's wife's

current employer.

             ii.    ADSI Took Extensive Measures to Keep Information Secret

       40.     ADSI employs robust measures to protect trade secrets, including physical

security measures, network security measures, and employee training. For example,to gain

access to the third floor ofthe facility where KMEC worked, employees must use individually-

issued badges at the access doors. ADSI personnel are instructed not to "piggyback" or

"tailgate" behind other employees when going through these doors. ADSI uses surveillance

cameras, locks, and alarms as additional physical security measures.

       41.     Once inside this secured space, employees need ADSI-issued credentials to logon

to the computer network, which uses two-factor authentication. Additionally, ADSI's sensitive

and/or proprietary information is accessible only to certain employees who have a need to know.

       42.     ADSI complies with the Department of Defense requirements for safeguarding

defense information. ADSI IT personnel are able to monitor the network and detect intrusions

before they occur. ADSI required its employees to take Information Assurance training, which

includes training about cyber security awareness and information technology policies and

procedures, at least twice a year.



                                               13
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 21 of 43 PageID# 21




       43.     The ADSI network also includes a banner message that prompts at login that

states the following:

               Warning! This is Airbus Group, Inc. information systems and by using this
               system you consent to and agree to the following:

                   a. Any information accessed viewed received stored processed or
                      transferred using this system may be monitored recorded and
                      reviewed by system administrators and security personnel to
                      ensure that use ofthis systems complies with all applicable laws
                      regulations and Company policies;

                   b. You understand that the Company is required by its Special
                      Security Agreement to monitor all electronic communities between
                      system users and Affiliates;


                   c. If monitoring ofthis System reveals possible evidence of violation
                        of criminal statutes this evidence and other related information
                        including the identity ofthe user may be provided to law
                        enforcement officials or Defense Security Service personnel;

                   d. Use ofthis Information System contrary to law regulations or U.S.
                      security policies or the policies plans and procures ofthe Company
                      such as Ihe Special Security Agreement the Implementation
                      Procedures the Technology Security Plan or the Electronic
                      Communications Plan (all of which are published on the
                      Company's Command Media Library) are subjected to disciplinary
                      action which may include termination of employment.

       44.     KMEC was required to sign an "Employee Agreement Regarding Protection of

Company Assets" which restricted the "unauthorized disclose and use of[ADSI] proprietary

information," and included the following language:

                   a. I acknowledge that all files, documents notes, letters, email
                      messages, memoranda,reports, records, data, sketches, drawings,
                      models,laboratory notebooks,program listing, computer
                      equipment and devices, computer programs and other written,
                      photographic, and other tangible and intangible material containing
                      Business Confidential Information [], whether created by me or
                      others, that has or shall come into my custody or possession under
                      the course of my employment,shall be and are the exclusive
                      property ofthe Company. I will hold in strict confidence and will


                                                 14
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 22 of 43 PageID# 22



                      not disclose, use, lecture upon, or publish any Business
                      Confidential Information, except as such disclosure, use or
                      publication may be required in connection with my work for the
                      Company,and in compliance with Company policies....I will
                      obtain the Company's written approval before publishing or
                      submitting for publication any material... that relates to my work
                      as the Company and/or incorporates any Business Confidential
                      Information. I agree that the obligations ofthis [paragraph] shall
                      continue after termination of my employment with the Company.


                  b. The term "Business Confidential Information" means any and all
                     business confidential, proprietary, private, or secret knowledge,
                     data, or information ofthe Airbus Group, whether or not in writing.
                     By way ofillustration, but not limitation. Business Confidential
                      Information includes:


                           i. trade secrets, inventions, ideas, processes, formulas, source
                              and object codes, data, programs, other works of
                              authorship, know-how,improvements, discoveries,
                              developments, designs and techniques

                          ii. information regarding plans for research, development,
                              new product and services, marketing and selling, business
                              plans, licenses, negotiations strategies and positions,
                              projects, suppliers, customers, and prospective customers,
                              including without limitation customer lists and contacts;

                         iii. personnel information,including information regarding the
                              skills and compensation of other employees ofAirbus
                              Group;

                         iv. financial information,including projections, sales costs,
                             profits, pricing methods, budgets and unpublished financial
                              statements, and

                          V. any other information that derives value form not being
                             generally known to the public or within the field in which
                             Airbus Group competes.

       45.     In addition to the security measures mentioned above,ADSI also used exit

interviews and emails to warn employees about potential security threats in an effort to protect

the data.




                                                15
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 23 of 43 PageID# 23



       46.     KMEC worked as a Contracts Officer across multiple programs, which provided

him with a greater degree ofaccess to data on ADSI's network.

       47.     As soon as KMEC resigned from the company,ADSI notified building security

that KMEC was no longer permitted to enter the building, and provided a photograph of KMEC

so he could be easily identified. ADSI also circulated an email to all personnel informing them

that KMEC was no longer an employee and reminded them that only current employees are

permitted inside the building.

             in.   ADSIDerived Economic Valuefrom the Trade Secrets

       48.     ADSI personnel identified numerous documents copied from the Seagate drive

that could have a severe economic impact on ADSI ifthe information were compromised.

According to the company,the potential financial loss to ADSI due to the misappropriation ofthe

data located on the Seagate drive would be significant.

       49.     The information copied from the Seagate drive included information that,

according to ADSI,allows the company to win contracts and maintain a competitive edge against

other CDCs. For example, one ofthe directories copied from the Seagate drive contained

information about an ADSI proposal for an air tanker contract, which ADSI competed for against

another company. The contract was valued at $40 billion and ADSI spent significant amounts of

money to develop the contract proposal. Included in the air tanker documents on KMEC's

Seagate drive was a document named "Section J Attachment 06-Integrated Master Plan(IMP),"

which ADSI described as a "key component" ofthe bid to the U.S. military. The document,

which is marked "proprietary," outlines ADSFs execution plan and shows how they ran the

program, including the project timeline and milestones.




                                               16
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 24 of 43 PageID# 24




       50.     Exposure ofthis information, as well as other trade secrets described above,

would likely benefit the recipient and harm ADSL For example, a competitor would benefit

from the above-mentioned LUH and air tanker documents because it includes specifics regarding

how the proposals were awarded to Airbus by the U.S. Government. Such information would

give them an advantage when competing for similar or follow-up contracts.            _

       E.      KMEC's Personal Business and Possible Use ofTrade Secrets to Injure ADSI and
               Benefit Himself


       51.     According to the farclause.com/KM-Logix website, KMEC's personal business

offers a tool that extracts all clauses fi*om a user's request for proposal("REP")or contract and

performs a comprehensive analysis and compliance check against the estimated 2000 clauses and

provisions contained in the Federal Acquisition Regulation("FAR"), Defense Acquisition

Regulation Supplement("DFARS"),and other U.S. Government regulations. According to the

website, the tool "[qjuickly locate[s] FAR clauses that may impact your proposal's price and/or

increase the risk performance." Users can also conduct searches based on FAR titles,

prescriptions, versions, subcontractor flow-down requirements, or full text ofclauses and

provisions. Farclause claims to be a cloud-based website that is hosted on a secure server.

Access to and use ofthe Premium version ofthe website costs $199 per month.

       52.     KMEC's personal business could benefit from access and use ofADSI's

proprietary information. KMEC could use ADSI trade secrets—^particularly the internal

contracts and RFPs that contain clauses or flow-down requirements—^to benefit his website and

company.


       53.     According to ADSI subject matter experts, to verify and hone the accuracy ofhis

tool, KMEC likely would need to test it against real-world contracting data. Additionally,

developers ofautomated contracting software require significant quantities ofraw data to create

                                                17
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 25 of 43 PageID# 25



or fine-tune their products or programs, data which they will pay significant amounts of money

to obtain and use. The type of data contained on the Seagate drive, including ADSI trade secrets,

could be used to test and improve his software.

       54.     Moreover, after conducting a forensic analysis ofthe information on the Seagate

drive,ADSI IT personnel identified that the source data for at least some ofthe information used

by KMEC's personal business software was property ofADSI. Specifically, while monitoring

KMEC's computer usage,ADSI IT personnel observed that KMEC was actively working with

files located on the Seagate drive that were also located in Farclause directories or titled as such

from his work computer. They determined that Microsoft Access"^ files that KMEC was using in

connection with Farclause contained links that connected back to ADSI files located both on his

Seagate drive and on the ADSI network. Examples ofthe Access file names found on the

Seagate drive include "ALL AIRBUS CONTRACTS-FPDS_Backup,""ALL AIRBUS

CONTRACTS,"and "Cayman - MANT."

       55.     Based on the presence ofADSI contract information in database files that pertain

to KMEC's personal business, and the fact that ADSI information and KMEC's personal

business information were comingled on the Seagate drive, and the relevance ofADSI trade

secrets to BGVlEC's personal business, there is probable cause to believe that KMEC intended to

convert and converted ADSI trade secrets.




 Microsoft Access is a database management tool that allows the user to open and collate
multiple databases simultaneously. Based on a review of KMEC's Gmail, in the spring of2017,
he paid an individual who specializes in website development to "export or link an MS Access
application into an SQL server," which is a relational database management system developed by
Microsoft. Upon completion ofthis project, KMEC sent this individual an email confirming that
he had destroyed all ofthe data that KMEC had previously uploaded to the server in connection
with the work in accordance with their nondisclosure agreement.

                                                  18
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 26 of 43 PageID# 26



       F.     KMEC's Cell-Site Location Data Placing him at the SUBECT PREMISES

       56.    Based on an analysis of KMEC's cellular phone data(obtained from his cellphone

provider pursuant to an electronic search and seizure warrant)for October 17, 2018,KMEC

stopped at a daycare^ located in Ashbum,Virginia, after departing ADSI that day. KMEC arrived

at the SUBJECT PREMISES later that day.^

       57.    Based on an analysis ofKMEC's Google account(obtained pursuant to an

electronic search and seizure warrant), KMEC logged into his email tmaroskmec@gmail.com^

from an IP address that resolved to Ashbum, Virginia over 100 times on October 16,17, and 18,

2018. As ofDecember 2018, KMEC continued to log into his Google account from Ashbum,

Virginia.

       G.     There is Probable Cause to Believe that Evidence of KMEC's Criminal Activitv is
              Located in the SUBJECT PREMISES


       58.    Public records searches and over 40 hours of FBI surveillance confirmed that, as

recently as January 2, 2019, KMEC still resides at the SUBJECT PREMISES. Open source

domain registration records for farclause.com reveal that the SUBJECT PREMISES is listed as

the physical address ofrecord for the domain farclause.com. An open source search reveals

SUBJECT PREMISES is listed as the address for KM-Logix/Farclause; the address is also

included in the company's Google reviews.




^ As recent as December 18, 2018, KMEC was observed at the same daycare in his Lexus SUV
before retuming to the SUBJECT PREMISES.
^ Aside from a geolocation data placing KMEC's cellular phone at his the SUBJECT PREMISES
at 11:32 p.m. that evening,there is no further coverage after KMEC arrived at the SUBJECT
PREMISES earlier in the day.


                                              19
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 27 of 43 PageID# 27



       59.     A review of Virtual Private Network(VPN)logs for KMEC provided by ADSI

from November 1, 2017 through November 2,2018,show that KMEC remotely accessed

ADSFs network on approximately 15 different occasions.^ Ofthese instances, 7 accessed the

network from IP locations in Ashbum, Virginia.

       60.     I have checked available databases and I can find no record that KMEC owns

another property where the Seagate drive may be hidden or stored. An analyst with the U.S.

Postal Service("USPS")confirmed that, as recently as November 2018, KMEC does not own

other properties within the United States. Further, the FBI has engaged in over 40 hours of

surveillance ofKMEC and he has not been observed at any other residence, storage facility,

USPS post office box,or other location where he may store material and/or have access to a

computing device for transferring information. Accordingly, there is probable cause to believe

that the ADSI trade secrets and evidence that KMEC used ADSI trade secrets may be located in

the SUBJECT PREMISES.

       61.     Based on my training and experience with trade secret theft and similar federal

violations, I know that individuals who are involved in the illegal possession of misappropriated

information often retain it at their residence. In this case, after ADSI confronted KMEC,he left

his ADSI workplace for a little over 50 minutes in his Lexus SUV. The SUBJECT PREMISES is

approximately 15 minutes away from the ADSI office. It is reasonable to believe that KMEC

traveled to the SUBJECT PREMISES dxiring the 50 minutes he left ADSI to drop offthe Seagate

drive. Even if this is not the case, there is probable cause to believe ICMEC took the Seagate

drive to the SUBJECT PREMISES when he returned home at end ofthe day.




^ KMEC's supervisor confirmed that KMEC was allowed to work from home approximately five
times in the previous year.

                                               20
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 28 of 43 PageID# 28



       62.      Based on my training and experience, and based on KMEC's level of education

and years ofexperience in this field, and based on the fact that KMEC's Google logins show that

he was using a Windows computer from an IP address in Ashbum, Virginia, I believe KMEC has

at least one home computer that he uses to access the large amount of data stored on the Seagate

drive. Although ADSI staffknow that he spent a significant amount oftime at ADSI working on

his company and its website,^ it is likely that he continued to work on this after hours from the

SUBJECT PREMISES. This would explain why KMEC would remove the device from his

work laptop when he left work every evening. Further, even an individual without ICMEC's

technical skills would still be able to transfer the misappropriated information from a hard drive

to a home computer.^

                                     TECHNICAL TERMS


       63.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. IP Address: The Internet Protocol address(or simply *TP address") is a unique

                numeric address used by computers on the Internet. An IP address looks like a

                series offour numbers,each in the range 0-255, separated by periods (e.g.,

                121.56.97.178). Every computer attached to the Internet must be assigned an IP

                address so that Internet traffic sent from and directed to that computer may be

                directed properly from its source to its destination. Most Internet service



^ Based upon a review of KMEC's Gmail account, KMEC sent multiple emails to multiple
people regarding KM-Logix/Farclause during work hours, occasionally on the same day KMEC
emailed his supervisor to notify him that he would not be coming in due to an illness.
^ Based on a review ofinformation provided by Google pursuant to the search warrant, KMEC
has logged into his account from a Windows PC,Apple iPad, and Apple iPhone 9 as recently as
December 2018.


                                                 21
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 29 of 43 PageID# 29



                providers control a range ofIP addresses. Some computers have static—^that is,

                long-term—^IP addresses, while other computers have dynamic—^that is,

                frequently changed—^IP addresses.

             b. Internet: The Internet is a global network ofcomputers and other electronic

                devices that communicate with each other. Due to the structure ofthe Internet,

                connections between devices on the Internet often cross state and international


                borders, even when the devices communicating with each other are in the same

                state.


             c. Storage medium:A storage medium is any physical object upon which computer

                data can be recorded. Examples include hard disks, RAM,floppy disks, flash

                memory, CD-ROMs,and other magnetic or optical media.


        COMPUTERS,ELECTRONIC STORAGE,AND FORENSIC ANALYSIS

       64.      As described above and in Attachment B,this application seeks permission to

search for records that might be found on the SUBJECT PREMISES,in whatever form they are

found. One form in which the records might be found is data stored on a computer's hard drive

or other storage media,including the Seagate drive discussed above and mobile phones,

including smart phones. Thus,the warrant applied for would authorize the seizure ofelectronic

storage media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).

       65.      Probable cause. I submit that if a computer or storage medium is found on the

SUBJECT PREMISES,there is probable cause to believe those records will be stored on that

computer or storage medium,for at least the following reasons:




                                                22
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 30 of 43 PageID# 30



      a. Based on my knowledge, training, and experience, I know that computer files or

         remnants ofsuch files can be recovered months or even years after they have been

         downloaded onto a storage medium,deleted, or viewed via the Internet.

         Electronic files downloaded to a storage medium can be stored for years at little

         or no cost. Even when files have been deleted,they can be recovered months or

         years later using forensic tools. This is so because when a person "deletes" a file

         on a computer, the data contained in the file does not actually disappear; rather,

         that data remains on the storage medium until it is overwritten by new data.

      b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

         slack space—^that is, in space on the storage medium that is not currently being

         used by an active file—for long periods oftime before they are overwritten. In

         addition, a computer's operating system may also keep a record of deleted data in

         a "swap" or "recovery" file.

      c. Wholly apart from user-generated files, computer storage media—^in particular,

         computers'internal hard drives—contain electronic evidence ofhow a computer

         has been used, what it has been used for, and who has used it. To give a few

         examples,this forensic evidence can take the form ofoperating system

         configurations, artifacts from operating system or application operation, file

         system data structures, and virtual memory "swap" or paging files. Computer

         users typically do not erase or delete this evidence, because special software is

         typically required for that task. However, it is technically possible to delete this

         information.




                                           23
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 31 of 43 PageID# 31



             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or "cache."

       66.      Forensic evidence. As further described in Attachment B,this application seeks

permission to locate not only computer files that might serve as direct evidence ofthe crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose oftheir use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

SUBJECT PREMISES as further described in ATTACHMENT A because:

             a. Data on the storage medium can provide evidence ofa file that was once on the

                storage medium but has since been deleted or edited, or ofa deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces ofinformation on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                e-mail programs, and chat programs store configuration information on the

                storage medium that can reveal information such as online nicknames and

                passwords. Operating systems can record additional information, such as the

                attachment ofperipherals, the attachment of USB flash storage devices or other

                external storage media, and the times the computer was in use. Computer file

                systems can record information about the dates files were created and the

                sequence in which they were created, although this information can later be

                falsified.


             b. As explained herein, information stored within a computer and other electronic

                storage media may provide crucial evidence ofthe "who, what, why, when.



                                                 24
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 32 of 43 PageID# 32



          where, and how" ofthe criminal conduct under investigation, thus enabling the

          United States to establish and prove each element or alternatively, to exclude the

         innocent from further suspicion. In my training and experience,information

         stored within a computer or storage media (e.g., registry information,

         communications,images and movies, transactional information, records of

         session times and durations, internet history, and anti-virus, spyware, and malware

         detection programs)can indicate who has used or controlled the computer or

         storage media. This "user attribution" evidence is analogous to the search for

         "indicia of occupancy" while executing a search warrant at a residence. The

         existence or absence of anti-virus, sp5ware, and malware detection programs may

         indicate whether the computer was remotely accessed, thus inculpating or

         exculpating the computer owner. Further, computer and storage media activity

         can indicate how and when the computer or storage media was accessed or used.

         For example, as described herein, computers typically contain information that

         log: computer user account session times and durations, computer activity

         associated with user accounts, electronic storage media that connected with the

         computer, and the IP addresses through which the computer accessed networks

         and the internet. Such information allows investigators to understand the

         chronological context of computer or electronic storage media access, use, and

         events relating to the crime under investigation. Additionally, some information

         stored within a computer or electronic storage media may provide crucial

         evidence relating to the physical location of other evidence and the suspect. For

          example,images stored on a computer may both show a particular location and



                                          25
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 33 of 43 PageID# 33



          have geolocation information incorporated into its file data. Such file data

          typically also contains information indicating when the file or image was created.

          The existence ofsuch image files, along with external device connection logs,

          may also indicate the presence of additional electronic storage media (e.g., a

          digital camera or cellular phone with an incorporated camera). The geographic

          and timeline information described herein may either inculpate or exculpate the

          computer user. Last,information stored within a computer may provide relevant

          insight into the computer user's state of mind as it relates to the offense under

          investigation. For example,information within the computer may indicate the

          owner's motive and intent to commit a crime (e.g., internet searches indicating

          crimmal planning), or consciousness of guilt (e.g., running a "wiping" program to

          destroy evidence on the computer or password protecting/encrypting such

          evidence in an effort to conceal it from law enforcement).

       c. A person with appropriate familiarity with how a computer works can, after

          examining this forensic evidence in its proper context, draw conclusions about

          how computers were used,the purpose oftheir use, who used them, and when.

       d. The process ofidentifjdng the exact files, blocks,registry entries, logs, or other

          forms offorensic evidence on a storage medium that are necessary to draw an

          accurate conclusion is a dynamic process. While it is possible to specify in

          advance the records to be sought, computer evidence is not always data that can

          be merely reviewed by a review team and passed along to investigators. Whether

          data stored on a computer is evidence may depend on other information stored on

          the computer and the application ofknowledge about how a computer behaves.



                                            26
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 34 of 43 PageID# 34



                Therefore, contextual information necessary to understand other evidence also

                falls within the scope ofthe warrant.

             e. Further, in finding evidence of how a computer was used,the purpose ofits use,

                who used it, and when,sometimes it is necessary to establish that a particular

                thing is not present on a storage medium. For example,the presence or absence

                of counter-forensic programs or anti-virus programs(and associated data) may be

                relevant to establishing the user's intent.

             f. I know that when an individual uses a computer to copy information from a

                company's system, the individual's computer will generally serve both as an

                instrumentality for committing the crime, and also as a storage medium for

                evidence ofthe crime. The computer is an instrumentality ofthe crime because it

                is used as a means ofcommitting the criminal offense. The computer is also

                likely to be a storage medium for evidence of crime. From my training and

                experience,I believe that a computer used to commit a crime ofthis type may

                contain: data that is evidence of how the computer was used; data that was sent or

                received; notes as to how the criminal conduct was achieved; records ofInternet

                discussions about the crime; and other records that indicate the nature ofthe

                offense.


       67.      Necessity ofseizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure ofthe physical storage media and later off-site review consistent with the

warrant. In lieu ofremoving storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking,imaging is the taking ofa complete



                                                  27
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 35 of 43 PageID# 35



electronic picture ofthe computer's data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss ofthe data either from accidental or intentional

destruction. This is true because ofthe following:

       a.      The time required for an examination. As noted above, not all evidence takes the

       form ofdocuments and files that can be easily viewed on site. Analyzing evidence of

       how a computer has been used, what it has been used for, and who has used it requires

       considerable time, and taking that much time on premises could be unreasonable. As

       explained above, because the warrant calls for forensic electronic evidence, it is

       exceedingly likely that it will be necessary to thoroughly examine storage media to obtain

       evidence. Storage media can store a large volume ofinformation. Reviewing that

       information for things described in the warrant can take weeks or months, depending on

       the volume of data stored, and would be impractical and invasive to attempt on-site.

       b.      Technical requirements. Computers can be configured in several different ways,

       featuring a variety of different operating systems, application software, and

       configurations. Therefore, searching them sometimes requires tools or knowledge that

       might not be present on the search site. The vast array ofcomputer hardware and

       software available makes it difficult to know before a search what tools or knowledge

       will be required to analyze the system and its data on the Premises. However,taking the

       storage media off-site and reviewing it in a controlled environment will allow its

       examination with the proper tools and knowledge.




                                                28
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 36 of 43 PageID# 36




       c.        Variety offorms of electronic media. Records sought under this warrant could be

       stored in a variety ofstorage media formats that may require off-site reviewing with

       specialized forensic tools.

       68.       Nature ofexamination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all ofthe evidence described in the

warrant, and would authorize a later review ofthe media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans ofthe entire medium,that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

       69.       Because several people share the SUBJECT PREMISES as a residence, it is

possible that the SUBJECT PREMISES will contain storage media that are predominantly used,

and perhaps owned,by persons who are not suspected ofa crime. If it is nonetheless determined

that that it is possible that the things described in this warrant could be found on any ofthose

computers or storage media,the warrant applied for would permit the seizure and review ofthose

items as well.




                                                 29
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 37 of 43 PageID# 37



                                          CONCLUSION


        70.     I submit that this aiFidavit supports probable cause for a warrant to search the

SUBJECT PREMISES described in Attachment A and seize the items described in Attachment

B.


                                               Respectfully submitted,




                                               Austin L Price
                                               Special Agent
                                               Federal Bureau ofInvestigation



Subscribed^yi sworn to before me
on this ifflBby of January, 2019.

                 ./S/,
     John F. Anderson


United States Magistrate Judge




                                                 30
 Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 38 of 43 PageID# 38



                                      ATTACHMENT A


       The property to be searched is the residence located at 42838 Falling Leaf Court,

Ashbum,Virginia 20148, The SUBJECT PREMISES is further depicted in the below

photographs and is described as a large single family home on Falling Leaf Court with the

numbers "42838" clearly affixed to the home/mailbox and visible fi*om the street. The vehicle

has been observed at the SUBJECT PREMISES as recently as January 2,2019. In addition, the

search shall be extended to any locked safe or container within the SUBJECT PREMISES. It

shall also be extended to Maros Kmec's Lexus SUV, which he drove to and fi-om work on

October 17, 2018.




      Google Maps overhead image of42838 Falling Leaf Court, Ashbum, Virginia 20148




                                              31
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 39 of 43 PageID# 39



                                       ATTACHMENT B


       The following is a list of property to be seized from within the premises known as 42838

Falling Leaf Court,Ashbum, Virginia 20148, a Lexus SUV,and any safes, lockers and closed

containers therein, which constitutes evidence, fruits or instrumentalities of violations ofthe

following federal statutes: Title 18, United States Code, Section 1832(Theft of Trade Secrets);

Title 18, United States Code, Section 2314(Interstate Transportation of Stolen Property); Title

18, United States Code, Section 1343(Wire Fraud); Title 18, United States Code, Section 2

(Aiding and Abetting the foregoing offenses); and Title 18, United States Code, Section 371

(Conspiracy to commit the foregoing offenses).

           a)      Any and all financial, business, scientific, technical, economic and

                   engineering information, of any form or type, relating to ADSI's or another

                   company's proprietary information or trade secrets, which appears to be

                   legally or equitably owned by, or licensed to, ADSI or another company,

                   including, but not limited, to patterns, plans, compilations, program devices,

                   formulas, designs, prototypes, methods, techniques, processes, procedures,

                   programs and codes, and contracts, stored in any manner such as physically,

                   electronically, graphically, photographically or in writing.

           b)      Any other confidential information related to ADSI's and any other

                   company's proprietary information or trade secrets, including but not limited

                   to business records which reflect the source, development, marketing or sale

                   ofproprietary information or trade secret data, including, but not limited to,

                   customer lists, customer files, customer correspondence, customer billing

                   records, pick-up and delivery tickets, employee and drivers records, insurance



                                                32
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 40 of 43 PageID# 40



             records, financial records, invoices, contracts, bank records, investment

             records, canceled checks, drafts, money orders, cash, memoranda,

             correspondence, handwritten notes, notebooks, telephone directories, address

             listings, and calendars.

       c)    Any and all records of measures taken to keep secret proprietary information

             or trade secret data, including but not limited to exit interviews,

             confidentiality agreements (e.g., with employees, vendors, customers and

             competitors), non-compete agreements, employee contracts, employee

             handbooks or manuals, non-disclosure and unauthorized use warnings.

       d)    Any and all records oflegal or equitable ownership of, or license in,

             proprietary information or trade secret data by ADSI or any other company,

             and use or intended use ofproprietary or trade secret data.

       e)    Any and all records or other materials relating to the theft, misappropriation,

             unauthorized conversion, receipt, pxirchase or possession by any person[s] or

             entit[ies] other than ADSI ofthe proprietary information or trade secret data

            including, but not limited to, documents relating to the formation ofcorporate

             entities, business plans and venture capital proposals.

       f)    Any and all records of employment offers and/or negotiation of employment

            terms by such person[s] or entit[ies].

       g)    Any communications between such person[s] or entit[ies] and parties other

             than ADSI relating to proprietary information or trade secret data.

       h)    Resource or reference materials relating to such financial, business, scientific,

             technical, economic and engineering information, including, but not limited



                                           33
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 41 of 43 PageID# 41



             to, technical manuals,trade association documents,treatises,

       i)    Conversations, whether through text message or other applications, where

             Maros Kmec discusses ADSFs proprietary information or trade secret data

             with other individuals,


      j)     Computers and associated devices which could be used to transmit or store

             any ofthe above described financial, business, scientific, technical, economic

            and engineering information and books and records, including but not limited

            to:


              • Computer Hardware- all equipment that can collect, analyze, create,

                  display, convert, store, conceal, or transmit electronic, magnetic, optical,

                  or similar computer impulses or data, including any data-processing

                  devices(such as central processing units, memory typewriters, self-

                  contained "laptop" or "notebook" computers, mobile phones,including

                  "smart" phones, tablets, and server computers), internal and peripheral

                  storage devices(such as fixed disks, extemal hard disks/drives, including

                  but not limited to, the Seagate extemal hard drive discussed in the

                  affidavit, floppy disk drives and diskettes, tape drives and tapes, optical

                  storage devices,transistor-like binary devices, and other memory storage

                  devices), peripheral input/output devices(such as keyboards, printers,

                  scaimers, plotters, video display monitors, and optical readers), related

                  communications devices (such as modems, cables and connections,

                  recording equipment,RAM or ROM units, acoustic couplers, automatic

                  dialers, speed dialers, programmable telephone dialing or signaling



                                            34
Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 42 of 43 PageID# 42



                devices, and electronic tone-generating devices), as well as any devices,

                mechanisms, or parts that can be used to restrict access to computer

                hardware(such as physical keys and locks);

              • Digital Storage Devices-any and all tapes, cassettes, cartridges,

                streaming tape, commercial software and hardware, computer disks, disk

                drives, including external hard drives, monitors, computer printers,

                modems,tape drives, thumb drives, disk application programs, data disks,

                system disk operating systems, magnetic media floppy disks, tape systems

                and hard drive and other computer related operation equipment,in

                addition to computer photographs. Graphic Interchange formats and/or

                photographs, slides or other visual depictions ofsuch Graphic Interchange

                format equipment which may be, or are used to send, receive, or store

                documents in an electronic format;

              • Computer Software- digital information that can be interpreted by a

                computer and any ofits related components to direct the way it works,

                stored in electronic, magnetic, optical, or other digital form,including but

                not limited to programs to run operating systems and applications (like

                word-processing, graphics, or spreadsheet programs, utilities, compilers,

                interpreters, and commxmications programs);

              •Computer-related Documentation- written, recorded, printed, or

                electronically stored material that explains or illustrates how to configure

                or use computer hardware, software, or other related items; and




                                         35
  Case 1:19-sw-00031-JFA Document 1 Filed 01/16/19 Page 43 of 43 PageID# 43



                    • Computer Passwords and Other Data Security Devices- passwords

                      (usually but not always a string ofalpha-numeric characters) and other

                       data security devices, including but not limited to encryption devices,

                      chips, and circuit boards, programming code that creates "test" keys or

                      "hot" keys which perform certain pre-set security functions when touched,

                      software or code which encrypts, compresses, hides, or "booby-traps"

                      protected data to make it inaccessible or unusable, as well as reverse the

                      process to restore it.

                                           Definitions


       As used above, the terms "information,""records,""materials" and "documents" include

all ofthe foregoing items ofevidence in whatever form and by whatever means they may have

been created or stored, including any electrical, electronic, or magnetic form (such as any

information on an electronic or magnetic storage device,including floppy diskettes, hard disks

and external hard drives, ZIP disks, CD-ROMs,optical discs, backup tapes, printer buffers, smart

cards, memory calculators, pagers, personal digital assistants such as Palm Pilot computers,

mobile phones,including "smart phones," and tablets, as well as printouts or readouts from any

magnetic storage device); any handmade form (such as writing, drawing, painting); any

mechanical form (such as printing or typing); and any photographic form (such as microfilm,

microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies).




                                                36
